EXHIBIT 10.1
 
ADDENDUM TO MR. DANIEL CATTLIN’S EMPLOYMENT AGREEMENT


This ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is dated as of June 23,
2014, (the “Addendum Effective Date”) between Patriot Berry Farms, Inc., a
Nevada corporation, (the “Company”), and Daniel Cattlin (the “Officer”).
 
RECITALS:
 
WHEREAS, Officer is currently employed with the Company and previously entered
into an Employment Agreement (the “Employment Agreement”) with the Company as of
March 21, 2014; and
 
WHEREAS, Officer and the Company have agreed to amend the Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Employee and the Company, intending to be legally bound, hereby agree as
follows:
 
1.           Section 4(c) is hereby added in its entirety to the Employment
Agreement:
 
“(c)           Equity Compensation. Upon execution of this Addendum, the Officer
shall be issued 1,500,000 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”). On each one year anniversary of the Addendum
Effective Date, during the Term, the Officer shall be issued an additional
500,000 shares of Common Stock. The Officer acknowledges and agrees that the
Common Stock issued pursuant to this Addendum may not be transferred absent such
registration or pursuant to an exemption from registration. The Officer agrees
to execute and deliver such other documentation requested by the Company
necessary or desirable in connection with the issuance of the Common Stock.
 
2.           This Addendum shall be deemed part of, but shall take precedence
over and supersede any provisions directly to the contrary contained in the
Employment Agreement.
 
3.           All initial capitalized terms not otherwise defined in this
Addendum shall have the meaning ascribed to them in the Employment Agreement
unless otherwise provided.
 
4.           Except as specifically modified hereby, all of the provisions of
the Employment Agreement which are not in conflict with the terms of this
Addendum shall remain in full force and effect.
 
--signature page follows--
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
written above.
 
 

OFFICER   PATRIOT BERRY FARMS, INC.            
/s/ Daniel Cattlin
  By:
/s/ Daniel Cattlin
 
Mr. Daniel Cattlin
  Name:
Daniel Cattlin
      Title:
President, Chief Executive Officer, Secretary, and Treasurer
 

 
 
2

--------------------------------------------------------------------------------